Citation Nr: 0944747	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  08-12 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than April 29, 2005, 
for an award of service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney at Law


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel



INTRODUCTION

The Veteran served from March 1949 to September 1969, and 
died on March [redacted], 1985.  The appellant seeks surviving spouse 
benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
the appellant's claim of entitlement to service connection 
for the cause of the Veteran's death, effective April 29, 
2005.  

In response to an April 2008 letter from the RO regarding the 
appellant's request for a hearing before the Board at the RO 
in St. Petersburg, Florida, the appellant withdrew her 
request for such by a May 2008 statement.


FINDINGS OF FACT

1.  The appellant's initial claim of entitlement to service 
connection for the cause of the Veteran's death was filed at 
the RO on April 30, 1990.  

2.  In a January 21, 1999, decision, the Board denied the 
appellant's claim of service connection for the cause of the 
Veteran's death on the basis that it was not well grounded 
under the law then in effect.

3.  In an August 11, 2000, decision of the United States 
Court of Appeals for Veterans Claims (Court), the Court 
affirmed the Board decision denying the appellant's claim on 
the basis that it was not well grounded under the law then in 
effect.

4.  In a November 28, 2000, statement that was filed at the 
RO on December 1, 2000, the appellant requested 
readjudication of her claim of entitlement to service 
connection for the cause of the Veteran's death pursuant to 
section 7 of the Veterans Claims Assistance Act of 2000 
(VCAA).  

5.  The appellant's December 1, 2000, request for 
readjudication under the VCAA remained pending when the RO 
granted service connection for the Veteran's death was 
granted in February 2007, effective April 29, 2005.


CONCLUSION OF LAW

The criteria for an effective date of April 30, 1990, for 
service connection for the cause of the Veteran's death, have 
been met.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7(b), 114 Stat. 2096, 2099.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants the appellant's claim and 
assigns an effective date of April 30, 1990, which represents 
a complete grant of the benefit sought on appeal.  As such, 
no discussion of VA's duty to notify and assist is necessary.

The effective date for the grant of service-connected death 
benefits based upon an original claim is the first day of the 
month in which the Veteran's death occurred if the claim is 
received within one year after the date of death.  If the 
claim is based upon an attempt to reopen the claim or is 
received more than one year after the date of death, it will 
be the date of receipt of the claim.  38 U.S.C.A. § 
5110(b)(1) (West 2002); 38 C.F.R. § 3.400(c)(2) (2009).

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2009).  Here, the appellant's initial claim of entitlement 
to dependency and indemnity compensation (DIC) benefits, 
including service-connected death benefits, was filed at the 
RO on April 30, 1990.  The claim was denied on the basis that 
it was not well ground denied by the RO in a January 1995 RO 
rating decision.  Following the Board's remand of the issue, 
in a January 21, 1999, decision, the Board denied service 
connection for the cause of the Veteran's death on the basis 
that the appellant's claim was not well grounded under the 
law then in effect.  In an August 11, 2000, decision, the 
Court affirmed the Board's determination that the appellant's 
claim was not well grounded.

Section 7 of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 7(b), 114 Stat. 2096, 2099, provides:

SEC. 7. EFFECTIVE DATE.

(a) IN GENERAL.--Except as specifically provided 
otherwise, the provisions of section 5107 of title 38, 
United States Code, as amended by section 4 of this Act, 
apply to any claim-

        (1) filed on or after the date of the enactment of this 
Act; or

(2) filed before the date of the enactment of this Act 
and not final as of that date.

(b) RULE FOR CLAIMS THE DENIAL OF WHICH BECAME FINAL 
AFTER THE COURT OF APPEALS FOR VETERANS CLAIMS DECISION 
IN THE MORTON CASE.--(1) In the case of a claim for 
benefits denied or dismissed as described in paragraph 
(2), the Secretary of Veterans Affairs shall, upon the 
request of the claimant or on the Secretary's own 
motion, order the claim readjudicated under chapter 51 
of such title, as amended by this Act, as if the denial 
or dismissal had not been made.

(2) A denial or dismissal described in this paragraph is 
a denial or dismissal of a claim for a benefit under the 
laws administered by the Secretary of Veterans Affairs 
that-

(A) became final during the period beginning on July 14, 
1999, and ending on the date of the enactment of this 
Act; and 

(B) was issued by the Secretary of Veterans Affairs or a 
court because the claim was not well grounded (as that 
term was used in section 5107(a) of title 38, United 
States Code, as in effect during that period). 

(3) A claim may not be readjudicated under this 
subsection unless a request for readjudication is filed 
by the claimant, or a motion is made by the Secretary, 
not later than 2 years after the date of the enactment 
of this Act. 

(4) In the absence of a timely request of a claimant 
under paragraph (3), nothing in this Act shall be 
construed as establishing a duty on the part of the 
Secretary of Veterans Affairs to locate and readjudicate 
a claim described in this subsection.

On December 1, 2000, the appellant specifically requested 
readjudication of her claim of service connection for the 
cause of the Veteran's death subsequent to the August 11, 
2000, Court decision, in light of section 7 of the VCAA.  

The appellant filed a statement in support of her claim, 
received by the RO on April 29, 2005.  Service connection for 
the cause of the Veteran's death was denied by July 2005 and 
July 2006 RO rating decisions, and was subsequently granted 
by a February 2007 RO rating decision, effective April 29, 
2005.  

As a basis for the April 29, 2005, effective date for service 
connection for the cause of the Veteran's death, the RO 
asserts that such is the date of receipt of the appellant's 
claim.  The RO asserts that it denied the appellant's 
December 1, 2000, request for readjudication of her claim of 
entitlement to service connection for the cause of the 
Veteran's death by a rating decision dated on December 29, 
2000, that the appellant did not appeal such decision, and it 
became final.  The RO asserts that the appellant's statement, 
received on April 29, 2005, was thus a new claim.  

The appellant asserts that her December 1, 2000, request for 
readudication of her claim of service connection for the 
cause of the Veteran's death under the VCAA remained pending 
at the time of her April 29, 2005, statement.

The Deferred Rating Decision, dated December 29, 2000, is a 
handwritten document directing staff to write the claimant 
and her attorney and inform them that the appellant's claim 
can only be reopened upon the submission of new and material 
evidence.  There is no indication that the December 29, 2000, 
Deferred Rating Decision readjudicated the appellant's claim.  

Although the appellant asserts that her claim of entitlement 
to service connection for the cause of the Veteran's death 
has remained open since her December 1, 2000, request for 
readjudication, the Board finds that her claim has remained 
open since April 30, 1990.

Pursuant to Section 7 of the VCAA, because the Court's August 
11, 2000, decision affirming the Board's January 21, 1999, 
decision that denied the appellant's claim on the basis that 
it was not well grounded was issued between July 14, 1999, 
and November 9, 2000, and in light of her timely December 1, 
2000, request that her claim of service connection for the 
cause of the Veteran's death be readjudicated in light of the 
VCAA, it must be considered de novo in light of the Act "as 
if the denial or dismissal had not been made," i.e., it is 
as if the Board's January 21, 1999, decision and the Court's 
August 11, 2000, decision had not been issued.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7(b), 
114 Stat. 2096, 2099; see also Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  Thus, as a matter of law, the Court's August 11, 
2000, decision was erased and the appellant's claim of 
entitlement to service connection for the cause of the 
Veteran's death has remained open since she filed it on April 
30, 1990.

In light of the foregoing, the Board finds that the proper 
effective date of service connection for the cause of the 
Veteran's death is April 30, 1990.  The Veteran died on March 
[redacted], 1985, and the appellant's claim was received more than one 
year after the date of the Veteran's death.  Thus, the 
effective date for service connection for the cause of the 
Veteran's death shall be April 30, 1990, the date of receipt 
of the appellant's claim by the RO.  38 U.S.C.A. § 
5110(b)(1); 38 C.F.R. § 3.400(c)(2).  


ORDER

An effective date of April 30, 1990, for the award of service 
connection for the cause of the Veteran's death is granted, 
subject to the controlling laws and regulations governing the 
disbursement of monetary benefits.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


